DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samain et al. (US 2017/0360178 A1).
Re: Claim 1, Samain discloses the claimed invention including a system, comprising: 
an advisor device (2064), a user device (100), and a dispensing device (11) (Fig. 47, Para. 446, advisor device, user device, and dispenser); 
wherein the advisor device and the user device are configured to perform a communication session with each other (Para. 447, communication session performed) that includes: transmitting, from the user device to the advisor device, information that includes a desired cosmetic product and information related to a user of the user device; analyzing, by the advisor device, the information received from the user device; and generating and transmitting a recommended cosmetic formula to the user device (Para. 521, recommended cosmetic formula sent to user device), and wherein the user device is configured to transmit the recommended cosmetic formula to the dispensing device for dispensing the desired cosmetic product (Para. 446, user device can receive formula then transmits instructions to dispenser).
Re: Claim 2, Samain discloses the claimed invention including the dispensing device includes a plurality of cartridges (30) that each contain a cosmetic material and the dispensing device is configured to dispense a specified amount of the cosmetic material from the plurality of cartridges into a receiving area (115), and the recommended cosmetic formula is generated based on the cosmetic material in each of the cartridges in the dispensing device (Fig. 16A, Para. 331, cosmetic from cartridges dispensed into receiving area).
Re: Claim 3, Samain discloses the claimed invention including the communication session is a video conference between the user and a beauty advisor that operates the advisor device (Para. 521, video conference).
Re: Claim 4, Samain discloses the claimed invention including information related to the user is at least one of diagnosis data, biological data, environmental data, and social network activity data related to the user (Para. 521, diagnosis data is part of the information, advisor views user skin).
Re: Claim 5, Samain discloses the claimed invention including the diagnosis data is image data of the user captured by a camera (2060) of the user device (Para. 443, user device has a camera for capturing image data).
Re: Claim 8, Samain discloses the claimed invention including the desired cosmetic product is one of a skincare product, a haircare product, and a nail color product (Para. 1, skincare product).
Re: Claim 9, the device of Samain as evidence in the rejection of claim 1 above is capable of performing the method recited in this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samain et al. (US 2017/0360178 A1)  as applied to claim 5 above, and further in view of Yamanashi et al. (US 2015/0118655 A1).
Re: Claim 6, Samain discloses the claimed invention except for converting image data to a 3D. However, Yamanashi discloses the user device is configured to convert the image data of the user into three-dimensional data and perform a surface analysis of a body part of the user based on the three-dimensional data (Fig. 8, Para. 121, image data is used to perform a surface analysis bases on three-dimensional data).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include converting image data into three-dimensional data as taught by Yamanashi, since Yamanashi states in paragraph 143 that such a modification provides automatic mapping to assist the advisor in acquiring at least the application range of the makeup based on the area of the facial part. Thus, providing a more thorough recommendation for the intended area of application. 
Re: Claim 7, Samain in view of Yamanashi discloses the claimed invention including the advisor device is configured to determine target regions (645) of the body part of the user to be treated by the desired cosmetic product based on the surface analysis, and to generate the recommended cosmetic formula based on the determined target regions (Yamanashi: Fig. 10, Para. 75, 111, 142-144, target regions have recommended cosmetic for each region).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Layton, Norris, Ajiki, Iglehart, Igarashi, Landa, Erman, and Koruga are cited disclosing cosmetic recommending devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754